People v Guillebeaux (2016 NY Slip Op 01345)





People v Guillebeaux


2016 NY Slip Op 01345


Decided on February 24, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 24, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2013-08557
2013-08558

[*1]The People of the State of New York, respondent,
vDarius Guillebeaux, appellant. (Ind. Nos. 506/12, 10353/12)


Lynn W. L. Fahey, New York, NY (Paul Skip Laisure of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and William H. Branigan of counsel; Jacob Wells on the memorandum), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from two sentences of the Supreme Court, Queens County (Buchter, J.), both imposed July 25, 2013, upon his pleas of guilty, on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
The defendant's valid waiver of his right to appeal precludes review of his contention that the sentences imposed were excessive (see People v Sanders, 25 NY3d 337; People v Bradshaw, 18 NY3d 257, 264-267; People v Ramos, 7 NY3d 737, 738; People v Carter, 114 AD3d 960; People v Azeez, 95 AD3d 1349).
ENG, P.J., DILLON, SGROI, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court